Exhibit 10.1

 

RATIFICATION AND JOINDER AGREEMENT

 

This RATIFICATION AND JOINDER AGREEMENT dated as of December 17, 2007 (this
“Agreement”) is made between The Bank of New York Trust Company, N.A. (“BNY”),
solely in its capacity as Trustee of Santa Fe Energy Trust (BNY, solely in its
capacity as trustee of Santa Fe Energy Trust, being herein called the “Trustee”;
and the Trustee, in its capacity as the seller of the Properties, being
sometimes called herein “Seller”), Amen Properties, Inc., a Delaware corporation
(“Original Buyer”), SFF Royalty, LLC, a Delaware limited liability company (“SFF
Royalty”), SFF Production, LLC, a Delaware limited liability company (“SFF
Production”) and [ADDITIONAL BUYER] (“[ADDITIONAL BUYER]”), and collectively
with SFF Royalty and SFF Production, the “Additional Buyers”).  The Original
Buyer and the Additional Buyers are individually referred to herein as a “Buyer”
and collectively as the “Buyers”).  Capitalized terms used herein but not
otherwise defined herein have the meanings assigned such terms in the Purchase
Agreement (as such term is defined below).

 

WHEREAS, the Seller and the Original Buyer entered into that certain Purchase
and Sale Agreement dated November 8, 2007 (“Purchase Agreement”) whereby Seller
has agreed to sell the Properties to Original Buyer;

 

WHEREAS, Original Buyer desires to assign to [ADDITIONAL BUYER] fifty percent
(50%) of Original Buyer’s undivided right, title and interest under the Purchase
Agreement to acquire the Properties, insofar as such Properties are derived from
Subject Assets that constitute royalty or overriding royalty leasehold
interests;

 

WHEREAS, in accordance with the terms of Section 40 of the Purchase Agreement,
Original Buyer desires to assign to SFF Royalty fifty percent (50%) of Original
Buyer’s undivided right, title and interest under the Purchase Agreement to
acquire the Properties, insofar as such Properties are derived from Subject
Assets that constitute royalty or overriding royalty leasehold interests;

 

WHEREAS, in accordance with the terms of Section 40 of the Purchase Agreement,
Original Buyer desires to assign to SFF Production all of Original Buyer’s
undivided right, title and interest under the Purchase Agreement to acquire the
Properties, insofar as such Properties are derived from Subject Assets that
constitute fee or leashold cost bearing interests (working interests);

 

NOW, THEREFORE, for good and valuable consideration, the undersigned parties
hereby agree as follows:

 

1.             Ratification, Assumption and Joinder.

 

(a)           Each of the Additional Buyers hereby ratifies, assumes, and hereby
agrees to perform and observe, each and every one of the covenants, rights,
promises, agreements, terms, conditions, obligations, appointments, duties and
liabilities of “Buyer” under the Purchase Agreement.  Each of the Additional
Buyers hereby agrees to be bound

 

--------------------------------------------------------------------------------


 

by the provisions of the Purchase Agreement as if each Additional Buyer had been
an original party to the Purchase Agreement.

 

(b)           Each of the Buyers hereby agrees and acknowledges that the
provisions of this Agreement and the addition and joinder of the Additional
Buyers to the Purchase Agreement pursuant to this Agreement is being agreed to
solely as an accommodation to the Buyers, and is not intended to and shall not
expand or increase in any way any obligation or liability of Seller under the
Purchase Agreement or relating in any way to the transactions contemplated
thereby.

 

(c)           Each of the Buyers hereby further agrees and acknowledges that any
obligation or liability of Seller under the Purchase Agreement shall be strictly
limited to the obligation or liability or amount thereof for which Seller would
have been responsible or liable in the absence of this Agreement.

 

(d)           Subject Section 1(e) below, the Original Buyer and each of the
Additional Buyers hereby jointly and severally agree to indemnify defend, and
hold harmless the Seller from and against any and all claims by any one or more
of the Buyers for any damages or other amount or claim of any nature to the
extent that any such claim or claims result in a potential obligation or
liability of Seller in excess of the obligation or liability or amount thereof
for which Seller would have been responsible or liable in the absence of this
Agreement.

 

(e)           Notwithstanding anything to the contrary herein or in the Purchase
Agreement, [ADDITIONAL BUYER] shall not have any obligations or liabilities
under Section 23 of the Purchase Agreement to the extent such obligations or
liabilities arise out of or are attributable to the ownership or operation of
any Properties conveyed at Closing by Seller to SFF Production.

 

2.             Relationship, Obligations and Claims of Buyers.

 

(a)           All references to the term “Buyer” in the Purchase Agreement or in
any other document or instrument executed and delivered or furnished, or to be
executed and delivered or furnished, in connection therewith shall be deemed to
be a reference to, and shall include, each of the Original Buyer and the
Additional Buyers.

 

(b)           Each Buyer agrees and acknowledges that it is and shall be jointly
and severally liable for all obligations of “Buyer” under the Purchase Agreement
and any agreement, document, certificate or other instrument delivered pursuant
hereto or thereto.

 

(c)           Any claim for indemnity under the Purchase Agreement by SFF
Royalty or SFF Production may be brought and administered only by the Original
Buyer on behalf of all Buyers.  Except for claims brought and administered
through the Original Buyer, no Additional Buyer shall have any right to
initiate, bring or pursue any claim for indemnity under the Purchase Agreement
or to make any other claim against Seller, and each Additional Buyer hereby
releases and waives any such right.

 

3.             Representations and Warranties.

 

2

--------------------------------------------------------------------------------


 

(a)           Original Buyer hereby represents and warrants to Seller as
follows:

 

(i)            After giving effect to this Agreement, the representations and
warranties set forth in the Purchase Agreement with respect to the Buyer are
true and correct in all material respects on and as of the date of this
Agreement (except to the extent that such representations and warranties
expressly relate to an earlier date) with the same effect as if made on and as
of the date hereof.

 

(b)           [ADDITIONAL BUYER] hereby represents and warrants to Seller as
follows:

 

(i)            [ADDITIONAL BUYER] (i) is a general partnership validly existing
under the Laws of the State of Oklahoma; (ii) is, or as of the Closing Date
shall be, duly qualified as of the Closing Date to carry on its business in the
states in which the Properties are located to the extent that any failure to be
so qualified could have any adverse effect on Seller or impose any cost or
liability on Seller, and (iii) has full power and authority to enter into and
perform this Agreement (and all documents required to be executed and delivered
by [ADDITIONAL BUYER] at Closing) and to consummate the transactions
contemplated by this Agreement (and such documents).

 

(ii)           [ADDITIONAL BUYER]’s execution, delivery and performance of this
Agreement (and all documents required to be executed by [ADDITIONAL BUYER] at
Closing), and the consummation of the transactions contemplated hereby and
thereby, have been duly and validly authorized by all necessary general
partnership action on the part of [ADDITIONAL BUYER].

 

(iii)          After giving effect to this Agreement, the representations and
warranties set forth in the Purchase Agreement with respect to the Buyer are
true and correct in all material respects on and as of the date of this
Agreement (except to the extent that such representations and warranties
expressly relate to an earlier date) with the same effect as if made on and as
of the date hereof.

 

(c)           SFF Royalty hereby represents and warrants to Seller as follows:

 

(i)            SFF Royalty (i) is a duly organized limited liability company
validly existing and in good standing under the Laws of the State of Delaware;
(ii) is, or as of the Closing Date shall be, duly qualified as of the Closing
Date to carry on its business in the states in which the Properties are located
to the extent that any failure to be so qualified could have any adverse effect
on Seller or impose any cost or liability on Seller, and (iii) has full power
and authority to enter into and perform this Agreement (and all documents
required to be executed and delivered by SFF Royalty at Closing) and to
consummate the transactions contemplated by this Agreement (and such documents).

 

(ii)           SFF Royalty’s execution, delivery and performance of this
Agreement (and all documents required to be executed by SFF Royalty at Closing),
and the consummation of the transactions contemplated hereby and thereby, have
been duly and validly authorized by all necessary limited liability company
action on the part of SFF Royalty.

 

3

--------------------------------------------------------------------------------


 

(iii)          After giving effect to this Agreement, the representations and
warranties set forth in the Purchase Agreement with respect to the Buyer are
true and correct in all material respects on and as of the date of this
Agreement (except to the extent that such representations and warranties
expressly relate to an earlier date) with the same effect as if made on and as
of the date hereof.

 

(d)           SFF Production hereby represents and warrants to Seller as
follows:

 

(i)            SFF Production (i) is a duly organized limited liability company
validly existing and in good standing under the Laws of the State of Delaware;
(ii) is, or as of the Closing Date shall be, duly qualified as of the Closing
Date to carry on its business in the states in which the Properties are located
to the extent that any failure to be so qualified could have any adverse effect
on Seller or impose any cost or liability on Seller, and (iii) has full power
and authority to enter into and perform this Agreement (and all documents
required to be executed and delivered by SFF Production at Closing) and to
consummate the transactions contemplated by this Agreement (and such documents).

 

(ii)           SFF Production’s execution, delivery and performance of this
Agreement (and all documents required to be executed by SFF Production at
Closing), and the consummation of the transactions contemplated hereby and
thereby, have been duly and validly authorized by all necessary limited
liability company action on the part of SFF Production.

 

(iii)          After giving effect to this Agreement, the representations and
warranties set forth in the Purchase Agreement with respect to the Buyer are
true and correct in all material respects on and as of the date of this
Agreement (except to the extent that such representations and warranties
expressly relate to an earlier date) with the same effect as if made on and as
of the date hereof.

 

4.             Notices.

 

(a)           All notices for SFF Production and SFF Royalty shall be delivered
to the address of Original Buyer as specified in Section 31 of the Purchase
Agreement.

 

(b)           The address for notices under Section 31 of Purchase Agreement for
[ADDITIONAL BUYER] shall be as follows:

 

[ADDRESS OF ADDITIONAL BUYER]

 

5.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas and the applicable laws of the
United States of America.

 

6.             Miscellaneous. This Agreement shall be binding on the Parties and
shall inure to the benefit of their respective successors and assigns.  This
Agreement may be executed in counterparts, each of which shall constitute an
original, but all of which when taken together shall constitute one and the same
agreement.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
day and year first above written.

 

 

THE BANK OF NEW YORK TRUST
COMPANY, N.A., solely in its capacity as
Trustee of Santa Fe Energy Trust

 

 

 

 

 

 

By:

 /s/ Mike Ulrich

 

Name: Mike Ulrich

 

Title: Vice President

 

 

 

AMEN PROPERTIES, INC.

 

 

 

 

 

 

By:

 /s/Jon Morgan

 

Name: Jon Morgan

 

Title: President

 

 

 

SFF ROYALTY, LLC

 

 

 

 

 

 

By:

 /s/Jon Morgan

 

Name: Jon Morgan

 

Title: President

 

 

 

SFF PRODUCTION, LLC

 

 

 

 

 

 

By:

 /s/Jon Morgan

 

Name: Jon Morgan

 

Title: President

 

 

 

[ADDITIONAL BUYER]

 

 

 

 

 

 

By:

 /s/[Authorized signatory of

 

 

 

ADDITIONAL BUYER]

 

 

Name: [NAME]

 

Title: [TITLE]

 

--------------------------------------------------------------------------------